Plaintiff in error, H.E. Puckett, was convicted in the county Court of Hancock county of violating the Medical Practice act. He prosecutes this writ of error to reverse the judgment on the ground that the statute is unconstitutional and that the court erred in sustaining a demurrer to his plea of former conviction.
The questions in this case are the same as those inPeople v. Hawkinson, (ante, p. 285,) and for the reasons given in the opinion filed in that case we find them without merit. The judgment is therefore affirmed.
Judgment affirmed. *Page 294